—Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered February 5, 1999, convicting defendant, after a non-jury trial, of criminal possession of a controlled substance in the fourth degree and criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4 to 8 years and 4 years, respectively, unanimously affirmed.
In this bench trial, the court did not err in directing that a police officer be called as the court’s witness for the purpose of *144clarifying testimony and satisfying itself as to the truth in its role as trier of fact (see, People v Kovzelove, 242 AD2d 477, lv denied 91 NY2d 875). Defendant’s remaining contentions concerning the court’s conduct of the trial are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the court’s questioning of witnesses was not excessive and served to clarify issues and develop factual information relevant to the case (see People v Moulton, 43 NY2d 944, 945). The risk of prejudice was minimal or nonexistent since there was no jury (see, People v Acosta, 241 AD2d 385, lv denied 92 NY2d 846; People v Mays, 197 AD2d 361). Concur — Tom, J. P., Andrias, Ellerin, Wallach and Friedman, JJ.